UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 10, 2010 AMICO GAMES CORP. (Exact name of registrant as specified in its charter) Nevada 000-53461 98-0579264 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Room North-02, 9th Floor, Flat A, No. 89 Zhongshan Avenue West, Tianhe District, Guangzhou, Canton Province, China 510630 (Address of principal executive offices) (8620) 85562666 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 7.01 Regulation FD Disclosure Further to our Current Notice on Form 8-K filed on April 29, 2010, we have effected a forward stock split by way of a stock dividend.In connection with the stock split, shareholders on record as of May 7, 2010 will receive three (3) shares of common stock for each one (1) share of common stock currently held. The pay-out date as approved by our board of directors and Financial Industry Regulatory Authority is May 10, 2010. As of May 10, 2010, our issued and outstanding shares increased from 73,000,000 shares of common stock to 292,000,000 shares of common stock with a par value of $0.00001. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 11, 2010 AMICO GAMES CORP. By: /s/Peter Liu Peter Liu President and Chief Executive Officer
